  Case 1:20-cr-00438-MKB Document 10 Filed 10/26/20 Page 1 of 1 PageID #: 55


AS/DGR
F.# 2020R00927

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------X

UNITED STATES OF AMERICA                               PROPOSED ORDER
         - against -                                   No. 20-CR-438 (MKB)
GOLDMAN SACHS
(MALAYSIA) SDN. BHD.,

                       Defendant.

--------------------------X

                 Upon the application of SETH D. DuCHARME, Acting United States Attorney

for the Eastern District of New York, by Assistant United States Attorney Drew G. Rolle, for an

order unsealing the above-captioned matter.

                 WHEREFORE, it is ordered that the above-captioned matter in its entirety be

unsealed in their entirety.


Dated:     Brooklyn, New York
                     26 2020
           October ___,



                                                       S/Margo K. Brodie
                                              THE HONORABLE MARGO K. BRODIE
                                              UNITED STATES DISTRICT JUDGE
                                              EASTERN DISTRICT OF NEW YORK
